UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7425



ROGER LEE ARBOGAST,

                                               Plaintiff - Appellant,

          versus


JAMES A. CHEEKS,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Margaret B. Seymour, District Judge.
(CA-03-2221-9-24)


Submitted: January 29, 2004                 Decided:   February 6, 2004



Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Lee Arbogast, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Roger Lee Arbogast appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Arbogast v. Cheeks, No.

CA-03-2221-9-24 (D.S.C. Aug. 28, 2003).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -